IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SPENCER CLEMONS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-0178

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 6, 2017.

Amended Petition for Writ of Prohibition -- Original Jurisdiction.

Anabelle Dias of Anabelle Dias P.A., Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The amended petition for writ of prohibition is denied on the merits.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.